t c memo united_states tax_court robert c sodoma and gwen a sodoma petitioners v commissioner of internal revenue respondent docket no filed date leonard lanny leighton for petitioners joni d larson for respondent memorandum opinion tannenwald judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax brief amicus curiae was filed by neil d kimmelfield on behalf of ball janik novack who are counsel for other similarly situated taxpayers this case is before us on respondent's motion for summary_judgment under rule the issue for consideration is whether petitioners may exclude from gross_income under sec_104 amounts received from robert c sodoma's employer in consideration for signing a general release and covenant not to sue agreement the disposition of a motion for summary_judgment under rule is controlled by the following principles the moving party must show the absence of dispute as to any material fact and that a decision may be rendered as a matter of law the factual materials and the inferences to be drawn from them must be viewed in the light most favorable to the party opposing the motion the party opposing the motion cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial rule 105_tc_141 respondent's motion is based on a stipulation of facts and attached exhibits which are incorporated herein by this reference at the time the petition was filed petitioners resided in austin texas prior to and during a portion of mr sodoma was employed by the international business machines corporation unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure ibm at some time in he became eligible to participate in ibm's austin transition program retirement program in exchange for the sums and benefits to be received pursuant to the retirement program he was required to sign a general release and covenant not to sue agreement the release agreement provides in part in exchange for the sums and benefits which you will receive pursuant to the terms of the austin transition program name of individual hereinafter you agrees to release international business machines corporation hereinafter ibm and its benefits plans from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those which are related to your employment with ibm the termination of that employment or other severance payments or your eligibility or participation in the retirement bridge leave of absence you also agree that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal state or local law dealing with discrimination in employment including but not limited to discrimination based on sex race national origin religion disability veteran status or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise this agreement covers both claims that you know about and those that you may not know about which have accrued by the time you execute this release you acknowledge and agree that the payment and benefits provided pursuant to the atp constitute consideration for this release in that they are payments and benefits to which you would not have been entitled had you not signed this release this release does not waive any claims that you may have which arise after the date you sign this release mr sodoma signed the release on date in addition to the release the parties have stipulated that mr sodoma did not have any preexisting claim of age discrimination or other unlawful_discrimination against ibm either formal or informal written or oral pending or inchoate at the time the release was signed pursuant to the retirement program and as consideration for the release mr sodoma received dollar_figure from ibm calculated on the basis of time of service and rate of pay ibm reported that amount on mr sodoma's w-2 wage statement except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed commissioner v schleier u s 115_sct_2159 100_tc_124 affd without published opinion 25_f3d_1048 6th cir under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides c damages received on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier u s at s ct pincite7 48_f3d_894 5th cir 105_tc_396 where damages are received pursuant to a settlement agreement as is the case herein the nature of the claim that was the actual basis for settlement controls whether such damage sec_3 in response to a concern of petitioners we note that we consider the release agreement to be a settlement or settlement agreement see eg black's law dictionary pincite 6th ed defining settle as a word of equivocal meaning meaning different things in different connections and the particular sense in which it is used may be explained by the context or the circumstances in any event whatever the semantical description of the release the focus is on the actual terms of the document are excludable under sec_104 504_us_229 102_tc_116 affd in part revd in part 70_f3d_34 5th cir t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite determination of the nature of the claim is factual bagley v commissioner supra 98_tc_1 the most important element is the intent of the payor robinson v commissioner supra pincite essential to petitioner's ability to satisfy the first requirement is the existence of a claim based upon tort or tort type rights see supra p the parties and the amicus curiae have advanced extensive arguments as to whether such a claim must have been a valid claim that was asserted prior to the settlement we are satisfied that the only requirement is that there be a claim which is bona_fide not necessarily valid ie sustainable 35_f3d_93 2d cir robinson v commissioner supra pincite stocks v commissioner supra pincite in this connection we note that we have held that claims for potential future personal injuries do not qualify for exclusion under sec_104 43_tc_77 35_tc_646 affd 304_f2d_574 9th cir such holdings imply that there must be an existing claim moreover while it need not have been previously asserted the absence of any knowledge of the claim on the part of the employer-payor obviously has a negative impact in determining the requisite intent of the payment any problems in respect of these factors are resolved in this case by the stipulation of the parties that there was no preexisting claim based on age or other unlawful_discrimination see supra p viewing the facts in the light most favorable to petitioner see 98_tc_383 it can be argued that the stipulation as to the absence of a pre-existing claim together with the preservation of future claims by the release see supra p leaves open the possibility of a claim of discrimination based on the settlement itself such a possibility has been adverted to in webb v commissioner tcmemo_1996_50 and galligan v commissioner tcmemo_1993_605 although neither of these cases accepted such an argument as a ground for decision whatever may be the merits of an assertion of such a window of opportunity we see no basis for giving it any consideration herein petitioners do no more than infer such an approach they do not set forth any supporting allegations of fact in support thereof beyond their general assertions to which we now turn our attention see foster v commissioner tcmemo_1996_26 petitioners' basis for asserting that there are substantial issues of fact that require denial of respondent's motion is that they would offer the following evidence mr sodoma was over years of age at the time he executed the release the only consideration for the payment received from ibm was the execution of the release ibm did not treat the payment as compensation_for retirement_plan purposes ibm was engaged in a systematic violation of the age discrimination in employment act of publaw_90_202 81_stat_602 current version pincite u s c secs adea and age discrimination was its primary concern in requiring mr sodoma to sign the release agreement mr sodoma suffered personal injuries as a result of the discrimination practices of ibm the only specific factual assertion is that mr sodoma is within the age group ie over entitled to claim the benefit of the adea however it has been established that a mere allegation of membership in a protected class is insufficient to sustain a claim for exclusion under sec_104 see starrels v commissioner t c pincite galligan petitioners make no claim that mr sodoma did not sign the release voluntarily as the document itself recites v commissioner supra petitioners' other assertions are conclusory statements unsupported by specific facts as required by rule see 78_tc_154 given the stipulation as to preexisting claims and in the absence of specificity in petitioners' allegations the circumstances herein are such that respondent has made a prima facie case that the requirements for exclusion under sec_104 as enumerated by commissioner v schleier supra have not been satisfied the adea broadly prohibits arbitrary discrimination in the workplace based on age commissioner v schleier u s at s ct pincite subject_to certain defenses the adea makes it unlawful for an employer to discharge any individual between the ages of and because of such individual's age id pincite the adea provides for two types of damages damages for lost wages and additional liquidated_damages where the employer's actions were willful u s c sec_216 b the adea does not permit a separate recovery_of compensatory_damages for typical tort remedies like pain and suffering or emotional distress see commissioner v schleier u s at s ct pincite n petitioners seek to draw comfort from footnote in commissioner v schleier u s at s ct pincite which suggests that outside of the adea context discrimination can result in intangible personal injuries petitioners do not explain how they think they could benefit in this respect and in any event fail to set forth sufficient facts in respect of any such claim in addition to the inadequacies of petitioners' position previously discussed we note that petitioners have the burden of proving the specific amounts of the payments allocable to claims of tort or tort-type damages for personal injuries failure to meet this burden results in the entire amount being presumed not to be excludable see taggi v united_states f 3d pincite 91_tc_160 affd as to this issue revd on other issues 913_f2d_1486 9th cir but see 902_fsupp_1439 w d okla the release makes no allocation and petitioners have set forth no facts upon which they would rely to prove an allocation indeed the fact that the dollar_figure payment was based on time of service and rate of pay points in the direction of its having been severance_pay rather than a payment for personal injury see webb v commissioner tcmemo_1996_50 which involved the same payor and substantially the same plan as involved herein see also whitehead v commissioner tcmemo_1980_508 in sum viewing the facts in a light most favorable to petitioners kroh v commissioner supra we conclude that respondent has made a prima facie case to support her motion for summary_judgment and that petitioners have failed to come forward with countervailing assertions having sufficient specificity to cause us to hold that there is any material issue of fact which requires a trial under these circumstances respondent is entitled to summary_judgment as a matter of law rule d 997_f2d_94 5th cir abramo v commissioner supra respondent's motion for summary_judgment will be granted and decision will be entered for respondent see also daniels v commissioner tcmemo_1994_591
